PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Xu et al.
Application No. 16/483,971
Filed: August 06, 2019
For: MULTI-PHOTON WAVEFRONT SENSOR, METHODS, AND APPLICATIONS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 09, 2021, to revive the above-identified application.

A review of the record indicates that a power of attorney was filed January 09, 2022, revoking the attorney George R. McGuire1.  Therefore, the petition is considered as not being signed by a registered patent attorney or patent agent of record.  For this reason, in accordance with 37 CFR 1.34, the signature of George R. McGuire appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, April 13, 2021, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on July 14, 2021.  A Notice of Abandonment was mailed November 04, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $1050, and (3) a proper statement of unintentional delay. 




Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  All inquiries concerning the status or the processing of the application should be directed to TC 2800 at (571) 272-2800.





/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1In view of the acceptance of the power of attorney mailed January 09, 2022, a courtesy copy of this decision will not be mailed to the address on the petition.